Order entered October                      , 2012




                                                In The
                                      Court of appeabs
                            liftb 3Biotritt of Zrexali at 313af1ati
                                        No. 05-12-00551-CR

                              KEITH BRONSHA PAUL, Appellant

                                                    V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F10-42449-Y

                                              ORDER
        The reporter's record is overdue in this appeal. Accordingly, we ORDER the trial court

to make findings of fact regarding whether appellant has been deprived of the reporter's record

because of ineffective counsel, indigence, or for any other reason.


    •   The trial court shall first determine whether appellant desires to prosecute the appeal. If
        the trial court determines that appellant does not desire to prosecute this appeal, it shall
        make a finding to that effect.


   •    If the trial court determines that appellant desires to prosecute the appeal, it shall next
        determine whether appellant is indigent and entitled to proceed without payment of costs
        for the reporter's record. If appellant is entitled to proceed without payment of costs, the
        trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
        court is ORDERED to take such measures as may be necessary to assure effective
        representation, which may include appointment of new counsel. If the trial court finds
        appellant is not indigent, it shall determine whether retained counsel has abandoned the
        appeal.


    • The trial court shall next determine: (1) the name and address of each court reporter who
       recorded the proceedings in this cause; (2) the court reporter's explanation for the delay
       in filing the reporter's record; and (3) the earliest date by which the reporter's record can
       be filed.

        We ORDER the trial court to transmit a supplemental record, containing the written
findings of fact, any supporting documentation, and any orders, to this Court within THIRTY
DAYS of the date of this order.


       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the supplemental record is received,
whichever is earlier.




                                                      DAVID L. BRIDGES
                                                      JUSTICE